 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, the Regional Director concluded raised a factual issue, thePetitioner alleged that because of the speed required of its observerin checking off voters, a supervisor was allowed to vote unchallenged.The Employer in its exceptions contends that the Petitioner in itsobjections did not raise the issues passed on by the Regional Director,that- the Regional Director's findings of fact are erroneous, and -thathis recommendation to set aside the election should be rejected bythe Board or, alternatively, a hearing be held upon the factualmattersin dispute.However, a determination as to these objections andwhether or not they would, if supported by the evidence, warrantsetting aside the election must await the counting, as directed below,of six of the challenged ballots. In our opinion, such objectionswould be of, consequence only if the ballots referred to therein couldaffect the ultimate election results.Accordingly, we now defer ruling upon the issues raised with respectto objections Nos. 1, 2, and S.[The Board directed that the Regional Director for the EleventhRegion shall, within ten (10) days from the date of this Direction,open and- count the ballots of G. Bradford, A. Fallin, E. Wester,C. Kelly, M. Maddox, and P. Poindexter and thereafter serve uponthe parties a supplemental tally of ballots.]MF,bmER MuimocK took no part in the consideration of the aboveSupplemental Decision and Direction.The Jacksonville Journal CompanyandJacksonville NewspaperGuild,Local 134, American Newspaper Guild,'AFL-CIO,PetitionerThe Jacksonville Journal CompanyandJacksonvilleMailersUnion No. 138, International Mailers Union,Ind., Petitioner.2Cases Nos. 12-RC-2 (formerly 10-KC-34092) and 12-RC-4 (for-merly 10-RC-3435).February 13,1957SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Elections 3 issued herein onSeptember 19, 1956, elections by secret ballot were conducted onNovember 3,1956, under the direction and supervision of the RegionalDirector for the Tenth Region among the employees in the units foundappropriate by the Board.At the conclusion of the elections, theEmployer was furnished with tallies of ballots.The tallies showed3Hereinafter called the Guild.2Hereinafter called Mailers.8116 NLRB 1136.117 NLRB No. 50. THE JACKSONVILLE JOURNAL COMPANY361that, among the employees sought by the Guild in Case No. 10-RC-3 402, approximately 26 employees cast ballots of which 25 were for,and 1 was against, the Guild.Among the employees sought by theMailers in Case No. 10-RC-3435, 20 employees cast ballots, of which18 were for, and 2 were against, the Mailers.On November 13, 1956, the Employer filed objections to the conductof both elections.On December 6, 1956, the Regional Director issuedhis report on election, objections to election and recommendations tothe Board in which he recommended that the Board overrule the Em-ployer's objections in both cases as untimely filed and issue a certi-fication of representatives in both units.On December 14,1956,theEmployer filed timely exceptions to the Regional Director's report onobjections.In determining that the Employer's objections were not timely filed,the Regional Director relied on the following findings.After the con-clusion of the first election (in the mailer's unit), while the Boardageiitlwas preparing a tally of ballots and certification of conduct ofelection, copies of which were required under the Board's Rules andRegulations to be furnished to the parties, the Employer's attorneystated that he would not accept the tally or certification, although theBoard agent assured hint that they would be ready in it few minutes.The attorney also instructed the Employer's election observer not toaccept these papers, asked the Board agent to nail them to his officeand left the polling place.When the Board agent completed the tallyand certification, he mailed copies to the Employer's attorney.Thetally of ballots was received by the Employer's attorney on November5, 1956.At the conclusion of the second election (among the em-ployees sought by the Guild), no representative of the Employer waspresent.The tally and certification in this election were likewiseNovember 7.The Regional Director found that the Board's obligation under theRules and Regulations to furnish the tallies of ballots to the Employerwas met when the offer of the tally was made to the Employer's attor-ney at the conclusion of the first election; that any subsequent tenderwas excused in view of the attorney's rejection of the initial tender;that it is immaterial that thereafter copies of the tallies were furnishedto the Employer by mail'as this was done only as a matter of courtesy.The Regional Director concluded that as the offer of the tallies wasmade on November 3 (''Saturday), the 5-day time for filing objectionsexpired on November 9, and, as the objections were not received untilNovember 13, they were untimely filed.In its exc--)tions to the Regional Director's report, the Employerasserts that its attorney requested the Board agent at the election to 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnish the tallies by mail, and that the Board agent agreed to do so,thereby negativing ,any tender by the Board agent at that time; andthat, in any event, the Board's Rules and Regulations provide thatthe time for filing objections in this proceeding should be computedfrom the date a tally is actually received by the parties and not fromthe date of any tender thereof.The Employer contends that its ob-jections, filed on November 13, were, therefore, timely, as they werefiled within 5 days of the receipt of the tally in each case, omitting theintervening Saturday, Sunday, and a legal holiday (Veterans' Day)in accordance with the Board's Rules and Regulations 4The Em-ployer accordingly requests that the Regional Director be requiredto investigate the issues raised by its objections.We find merit inthe Employer's exceptions.Section 102.61 of the Rules and Regulations of the Board prescribeselection procedure, the preparation of the tally of ballots and the timewithin which objections may be filed.This section provides, in part:Upon the conclusion of the election, the Regional Director shallcause to befurnishedto the parties a tally of ballots.Within 5days after the tally of ballotshas been furnishedany party mayfile with the Regional Director four copies of objections to theelection or to conduct affecting the results of the election, whichshall contain a short statement of the reasons therefor. [Em-phasis supplied.]This rule does not specify in what manner a tally of ballots maybe furnished to the parties.However, we deem the term "furnish"to embrace mailing.'Moreover, as the Board agent, for whateverreason, elected to mail the tallies to the Employer's attorney, we deemthe date of receipt of such tallies controlling in computing the timefor filing objections.In this view, it is immaterial whether or not atender was made on November 3, by the Board agent, and we do notpass upon that question.Section 102.83 of the Rules and Regulations provides the mannerof computing the time for filing objections. It states, in part:In computing any period of time allowed by these rules, the dayof the act, event, or default after which the designated periodof time begins to run, is not to be included.The last day of theperiod so computed is to be included, unless it is a Sunday or a* The Employer contends,in the alternative,that even if the period for filing objectionsis computed from November 3, such period would expire on November 13.We find nomerit in this contention,as it is clear that such period. If computed from November 3,would end on November 9, as found by the RegionalDirector.5 Compare Section 102.80 of the Board's Rules and Regulations,which provides,in part :Complaints,orders, and other processes and papers of the Board,itsmembers, agentor agency may be served personally or by registered mail or by telegraph or by leav-ing a copy thereof at the principal office or place of business of the person requiredto be served. MARVIN LUMBER AND CEDAR COMPANY363legal holiday, in which event, the period runs until the end ofthe next day which is neither a Sunday nor a legal holiday.Whenthe period of time prescribed or allowed is less than 7 days, inter-mediate Sundays and holidays shall be excluded in the com-putation._In determining the time to be allowed to the Employer to file ob-jections, we shall for reasons already stated, commence the compu-tation, in Case No. 10-RC-3435, on November 5, 1956, the date onwhich the tally of ballots was furnished by mail.Normally the lastday to file objections would be November 10.However, November 10was Saturday, a day on which the Board offices were closed.Novem-ber 11 was Sunday, and November 12 was an officially declared Federalholiday.As the objections in this case were filed on November 13,they were timely.As the tally in the other case was not receivedby the Employer until November 7, the objections filed therein onNovember 13 were,a fortiori,timely.Accordingly, we, do not adoptthe Regional Director's recommendation that the objections in bothcases be rejected as untimely, and we shall remand the cases to theRegional Director for investigation of the issues raised by suchobjections.[The Board directed that the Regional Director for the TwelfthRegion shall serve upon the parties a supplemental Report on Ob-jections and shall take such other action as may be necessary.]Marvin Lumber and Cedar CompanyandInternationalWood-workers of America,AFL-CIO,Petitioner.Case No. 18-RC-2971.February 13,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hjalmar Storlie, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board fords :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is a family business with the father as presidentand thesons asofficers.Although each son has a part of the businessfor which he is primarily responsible, the responsibilityoverlaps.117 NLRB No. 49.